      Case 2:16-cv-02538-JAM-DB Document 27 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICK BLACKSHIRE,                               No. 2:16-cv-02538 JAM DB
12                           Plaintiff,
13             v.                                       ORDER
14    SACRAMENTO COUNTY SHERIFF,
15                           Defendant.
16

17            On August 25, 2021, plaintiff filed a motion to proceed in forma pauperis. (ECF No. 25.)

18   This civil rights action was closed on July 11, 2019. (ECF No. 23.) Plaintiff is advised that

19   documents filed by plaintiff since the closing date will be disregarded and no orders will issue in

20   response to future filings.

21   Dated: August 16, 2021

22

23

24

25

26

27
     DB:14
28   DB/DB Prisoner Inbox/Civil Rights/R/blac2538.58

                                                        1
     Case 2:16-cv-02538-JAM-DB Document 27 Filed 08/17/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
